Citation Nr: 1602362	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to June 22, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to March 1961.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In March 2010, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

When this case was last before the Board in February 2015, it was remanded for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claim is decided.  Initially, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the above-noted February 2015 remand, the Board instructed the RO or the Appeals Management Center (AMC) to determine whether the audiologist who performed the May 2, 2007, private audiological examination used the Maryland CNC protocol to assess the Veteran's speech discrimination scores.  

In the February 2015 remand, the Board indicated VA's Rating Schedule evaluates impairment of auditory acuity (hearing loss) pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The Board found it unapparent whether the May 2007 private examination report contained speech discrimination scores that were obtained using the Maryland CNC protocol.  Therefore, the Board remanded the claim to determine whether the Maryland CNC test was used by the private examiner.  

Unfortunately, in an August 2015 letter to the Veteran, the RO merely asked him to complete and return a VA Form 21-4142.  The RO did not inform the Veteran which medical provider's records were required, or that clarification is needed from Perry Hearing Centers relative to the specific speech discrimination test administered in May 2007.  Moreover, as the medical records have already been provided, the Board is perplexed as to why a VA Form 21-4142 was deemed necessary.  There is no indication the RO made any attempt to contact this provider and merely inquire as to the standard protocol utilized to assess for speech discrimination.  The Board finds the ROs cursory August 2015 letter does not substantially comply with the Board's February 2015 instruction to perform reasonable development to determine the specific speech discrimination test utilized by the Perry Hearing Center in May 2007.  This follows, because the Board finds only a slight burden upon the RO to both provide the Veteran the information specifically needed, as well as contacting the Veteran's private provider to solicit for the type of test administered, especially in light of the tremendous relevance of the missing information.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.
 
2.  Undertake appropriate development to determine whether the audiologist who performed the May 2, 2007,  audiological examination used the Maryland CNC protocol to assess speech discrimination.  

3.  The RO or the AMC should also undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

